Citation Nr: 0413348	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  03-19 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), rated 30 percent disabling from 
November 25, 1998, to March 5, 2000, and 50 percent disabling 
as of March 6, 2000. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for PTSD and 
assigned an initial 30 percent rating retroactively effective 
from November 25, 1998.  The veteran timely appealed the 
rating assigned.  And in a December 2000 decision, the RO 
increased the rating to 50 percent, but with a different 
effective date of March 6, 2000.  The veteran continues to 
appeal for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999) (at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" 
ratings).


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support his claim for a higher initial rating for 
his PTSD, and of whose responsibility-his or VA's, it is for 
obtaining this supporting evidence, and all evidence relevant 
to this claim has been obtained. 

2.  From November 25, 1998 to March 5, 2000, the veteran's 
PTSD caused insomnia, nightmares, anxiety, depression, anger, 
a startle response, and intrusive thoughts about his combat 
experiences; there was no evidence of a flattened affect, 
disturbance of speech, true panic attacks, impairment of 
memory, judgment, insight, or difficulty or disturbance in 
motivation.

3.  Since March 6, 2000, however, the veteran's PTSD has 
caused total occupational impairment.



CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 30 percent for the PTSD from November 25, 1998, to March 
5, 2000.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2003).

2.  The criteria are met, though, for a 100 percent schedular 
rating for the PTSD as of March 6, 2000.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, during the pendency of this appeal, the 
VCAA was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  It since has been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
In addition, regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
Board will assume for the purpose of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations, to include the notice and duty to assist 
provisions, are applicable to the issue on appeal.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes this decision is 
incorrect as it applies to cases, as here, where the initial 
AOJ decision was made prior to the enactment of the VCAA and 
is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, regarding the issue of entitlement to a 
higher initial rating for PTSD, a substantially complete 
application was received in November 1998.  Thereafter, in a 
rating decision dated in March 1999, the RO granted service 
connection for the condition and assigned a 30 percent 
initial rating retroactively effective from November 25, 
1998.  The veteran appealed for a higher rating.  And in a 
December 2000 decision, the RO granted a higher 50 percent 
rating, but with a different effective date of March 6, 2000.  
In May 2001 and June 2002, the RO provided notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  A statement of the case (SOC) issued 
in May 2003 again informed him of the evidence and 
information necessary to substantiate his claim, the 
information and evidence that he should submit personally, 
and the assistance that VA would provide in obtaining 
evidence and information in support of his claim-if 
identified.  38 U.S.C.A. § 5103(a); see also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary of VA can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, supra.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be 
non-prejudicial to a claimant.  To find otherwise would 
require the Board to remand every case for the purpose of 
having the AOJ provide a pre-initial adjudication notice.  
The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  



Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, 353 F.3d 1369 (2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, supra.  Similarly, a claimant is 
not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in May 2001, June 
2002, and May 2003 were not given prior to the first AOJ 
adjudication of the claim (in March 1999), the notices were 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notices fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After notice was 
provided, the case was readjudicated, as evidenced by the May 
2003 SOC.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The veteran has repeatedly stated he sought treatment for his 
psychiatric disorder at a VA mental health clinic, and 
records pertaining to such treatment have been obtained.  In 
addition, he was provided two VA examinations.  Therefore, 
not withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to him.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  But see VA General Counsel (OGC) 
Opinion Prec. 1-2004 (Feb. 24, 2004) (§ 5103(a) does not 
require VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim; the 
fourth element of the VCAA notice cited in Pelegrini is mere 
dictum).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Such notification has been accomplished in this case, 
therefore, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).  The Board finds that the passage of 
the VCAA and the implementing regulations, and issuance of 
applicable Court precedent, does not prevent the Board from 
rendering a decision at this time on the issue of entitlement 
to a higher rating for the PTSD since all notification and 
development needed to render a fair decision on this issue 
has been accomplished.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Where the veteran has been fully notified and is aware of the 
type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case indicating that no additional assistance would aid in 
further developing the claim, no further development pursuant 
to the VCAA is required.  Wensch v. Principi, 15 Vet. App. 
362 (2001), citing Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (The Secretary is not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.").  Accordingly, the 
Board will proceed with adjudication of the claim.

II.  Background

The veteran served in Vietnam from June 1969 to June 1970 and 
was awarded the Silver Star Medal, Purple Heart Medal, and 
Combat Infantryman Badge (CIB), among other decorations.  He 
has a 20-percent service-connected disability rating for 
residuals of a through-and-through gunshot wound (GSW) to the 
lateral aspect of his right upper extremity.  This rating is 
in addition to the 30 and 50 percent ratings for his PTSD 
during the relevant time periods at issue in this appeal.

In October 1998, the veteran sought treatment at a VA mental 
health clinic.  Rule out PTSD, rule out major depressive 
disorder, and substance abuse in partial remission were 
diagnosed.  The veteran was provided psychotherapy and 
medication.  Later that month, the veteran was given a 
complete military history interview and chronic severe PTSD 
was diagnosed.  The veteran was provided psychological 
testing in November 1998, which confirmed the diagnoses of 
PTSD and major depression disorder.  

A VA PTSD examination was conducted in February 1999.  The 
veteran related his combat experiences in Vietnam, one in 
which he was wounded, and several in which friends were 
killed.  The veteran complained of nightmare, flashbacks, 
sleeping difficulties, increased anger, and was easily 
startled.  The veteran was well dressed and groomed.  The 
veteran described his mood as okay and was anxious.  He had 
no thought disorder, delusions, hallucinations, or suicidal 
or homicidal thoughts.  The veteran's memory, both long and 
short term, was good.  He had no obsessions or compulsions.  
There were no panic attacks, besides flashbacks.  The Axis I 
diagnosis was PTSD, chronic, with delayed onset.  The Axis II 
diagnosis was none.  The Axis III diagnosis was deferred.  
The Axis IV level of psychosocial stressors were fine.  The 
Axis V Global Assessment of Functioning (GAF) score was 60.  
The examiner stated the veteran's level of social and 
occupational functioning had been fairly good with mild to 
moderate symptoms.  The examiner noted the veteran was 
retired, but the examiner indicated the veteran would be able 
to function occupationally.

In February 2000, the veteran presented at a VA mental health 
clinic with a poor mood and a high stress level.  The 
diagnosis was PTSD, depressed mood, and rule out thought 
disorder.  The examining VA psychologist scheduled the 
veteran for a consultation with a VA physician to determine 
if the veteran had a psychosis.  On March 6, 2000, the 
veteran was seen for the consultation with a VA physician.  
The veteran reported paranoia, daytime flashbacks, 
hyperarousal symptoms, depression, panic and agoraphobia.  
The VA physician diagnosed PTSD; psychosis, not otherwise 
specified (most likely related to the veteran's Vietnam 
experiences rule out psychotic depression); depression, not 
otherwise specified; panic disorder with agoraphobia; and 
rule out history of ethanol abuse, none for the past 3-4 
years.  The veteran was subsequently given anti-psychotic 
medication.  An August 2000 mental health clinic note 
indicates the veteran still had poor sleep and there was no 
disordered thought content.  His functioning was stable at 
impaired levels, and his occupational and social functioning 
were poor.  

A VA examination was conducted in December 2000.  The veteran 
complained of suspiciousness, hostility, isolation, paucity 
of affect, loss of short- and long-term memory, sleep 
problems, flashbacks, and panic attacks.  The veteran stated 
that, when he last worked, he was loud and threatening to the 
other workers.  He was frequently counseled about his 
attitude on that job and when he was retired from that job, 
he attempted to return to school but did poorly because of 
his PTSD symptomatology.  The examiner consulted with the 
veteran's VA treating physician who told him that the veteran 
had a strong propensity to suffer from panic attacks on a 
weekly basis.  Medication was prescribed to lessen the 
psychotic symptomatology.  The veteran appeared better than 
he was, and his condition would remain chronic.  The Axis I 
diagnosis was PTSD (chronic, severe with residuals adversely 
affecting personal, vocational, and academic life.  The Axis 
II diagnosis was deferred.  The Axis III diagnosis was 
physical medical conditions.  The Axis IV psychosocial 
stressor scale was 3.5, moderate to severe.  The Axis V GAF 
was 45, moderate to severe symptoms, chronic with moderate 
indications of continuation and deterioration in this regard.  
The Social and Occupational Functional Assessment Scale 
(SOFAS) was life-diminishing impairment in the above-
mentioned areas at this time.

An October 2002 addendum to the veteran's mental health 
clinic note reveals a diagnosis of severe PTSD, psychosis not 
otherwise specified (questionable schizotypical psychiatric 
disorder or related to PTSD or depression), major depressive 
disorder with intermittent suicidal thoughts, and panic 
disorder with agoraphobia.  The VA physician stated that the 
veteran had to cease his education, vocational 
rehabilitation, and volunteer activities over the past couple 
of years due to his psychiatric disorder.  The physician 
noted that the veteran's symptoms partially improved with 
medication and that periods of stress worsen his symptoms.  

A March 2003 mental health clinic note reveals the veteran 
had suicidal and homicidal ideation, extreme paranoia, 
nightmares, extreme social isolation, and impairment in 
concentration.  He was much disheveled.  The physician noted 
that the veteran could not maintain employment and did not 
approach normal functioning even with extensive medication.  



Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

As already alluded to, since the veteran timely appealed the 
rating initially assigned for his PTSD, the Board must 
consider his possible entitlement to "staged" ratings to 
compensate him for times since filing his claim when this 
disability may have been more severe than at other times 
during the course of his appeal.  See Fendersont, 12 Vet. 
App. at 125-26.  Thus, the rule from Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) (where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance) is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.

Here, though, the RO already has assigned separate ratings 
for separate periods of time based on the facts found.  The 
veteran initially received a 30 percent rating for his PTSD 
and later received a higher 50 percent rating, with a 
different effective date.  That, itself, is tantamount to a 
staged rating.  Consequently, the dispositive issue is 
whether he deserves a rating higher than 30 percent for the 
period preceding his 50 percent rating and whether he 
deserves a rating higher than 50 percent from its effective 
date onward.

The General Rating Formula for Mental Disorders provides a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, 
self-care, and conversation), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A.  November 25, 1998, to March 5, 2000

The veteran did not have sufficient mental impairment during 
this period that would support a rating higher than 30 
percent.  There was no indication of disturbance of speech, 
true panic attacks or impairment of memory, judgment, affect, 
thinking, mood, insight or difficulty in establishing or 
maintaining effective relationships.  There also was no 
homicidal or suicidal ideation.  He did, however, endorse 
some insomnia and had nightmares of his wartime experiences, 
depression, anger, anxiety, and a startle response.  In 
addition, he was given a GAF score of 60 by the examiner who 
conducted the February 1999 PTSD evaluation.  The GAF score 
is a scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (this is commonly referred to as 
DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).  

But according to DSM-IV, a GAF score ranging from 51 to 60 is 
indicative of only moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
veteran did not have a flat affect, circumstantial speech, 
occasional panic attacks or moderate difficulty in social and 
occupational functioning as noted by the medical evidence of 
record reported above.  So even considering the symptoms he 
had, they still do not warrant a rating higher than 30 
percent.  Moreover, since, for these reasons, the 
preponderance of the evidence is against his claim, the 
benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; 
see also Schoolman v. West, 12 Vet. App. 307, 311 (1999), 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



B.  March 6, 2000, to the Present

Since March 6, 2000, the veteran's PTSD has been far more 
disabling.  That was when a psychosis was first diagnosed and 
attributed to his PTSD by the VA physician (psychiatrist).  
And during this period, he continually has experienced severe 
symptomatology such as paranoia, panic attacks, disturbed 
thought processes, severe social isolation, and suicidal and 
homicidal ideation.  Furthermore, the VA physician who 
examined the veteran most recently, in March 2003, concluded 
that he cannot maintain employment and does not approach 
normal functioning even with extensive medication.  This 
medical opinion indicates he has total occupational 
impairment-which, according to Code 9411, warrants the 
maximum possible rating of 100 percent.


ORDER

The claim for an initial rating higher than 30 percent for 
the PTSD from November 25, 1998, to March 5, 2000, is denied.

A 100 percent rating is granted for the PTSD as of March 6, 
2000, subject to the laws and regulations governing the 
payment of VA compensation.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



